luther herbert allcorn iii petitioner v commissioner of internal revenue respondent docket no filed date p timely filed his form_1040 u s individual_income_tax_return after previously filing a form 1040-es esti- mated tax and paying dollar_figure in estimated_taxes on his form_1040 p mistakenly added the dollar_figure estimated_tax pay- ment to the income_tax withheld reported on line instead of the estimated_tax payments reported on line that mis- take contributed to r’s issuance of a refund to p on date r later realized that p had reported the dollar_figure esti- mated tax payment on line and r subsequently informed p that he owed dollar_figure plus a penalty and interest p filed a request for abatement and r granted p’s request to abate the penalty but denied p’s request to abate the interest held even though the refund was recoverable by assessment and levy procedures the refund also would have been recoverable by filing a civil suit pursuant to sec_7405 and was therefore an erroneous refund under sec_6602 held further because the refund constituted an erroneous refund under sec_6602 it was also an erroneous refund pursu- ant to sec_6404 held further even though interest abatement was not mandatory pursuant to sec_6404 because p’s mistake contributed to causing the erroneous refund r still had the authority to abate the interest with respect to the erroneous refund held further r did not abuse his discretion by denying p’s request to abate the interest on the erroneous refund luther herbert allcorn iii pro_se beth a nunnink for respondent verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie united_states tax_court reports opinion wells judge this case is before the court on the parties’ cross-motions for summary_judgment pursuant to rule we must decide whether respondent abused his discretion when he determined not to abate the interest with respect to an erroneous refund issued to petitioner background some of the facts and certain exhibits have been stipu- lated the remaining facts set forth below are based upon examination of the pleadings moving papers responses and attachments at the time he filed his petition petitioner resided in tennessee petitioner timely filed his form_1040 u s individual_income_tax_return petitioner previously had submitted a form 1040-es estimated_tax and he had paid dollar_figure in estimated_tax petitioner was unsure where to report his dollar_figure estimated_tax payment on his form_1040 and he added it to the total in line federal_income_tax withheld from forms w-2 and petitioner did not report any amount on line estimated_tax payments and amount applied from return he did not put the amount from his form 1040-es on line because line did not refer to the form 1040-es with his tax_return petitioner submitted a form_w-2 wage and tax statement reporting federal_income_tax with- held of dollar_figure petitioner also submitted two forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting federal_income_tax withheld of dollar_figure and dollar_figure the sum of the federal_income_tax withholdings reported on those forms was dollar_figure however because he also included the dollar_figure estimated_tax payment on line the total he reported on that line was dollar_figure petitioner reported dollar_figure in total payments on line add line sec_62 through these are your total payments petitioner included a note with his form_w-2 that stated additional dollar_figure was sent with form 1040-es on his form_1040 petitioner reported that he was due a refund of dollar_figure unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie allcorn v commissioner in a letter dated date respondent informed peti- tioner that he was due a refund of dollar_figure the letter con- tained a tax statement which reported that petitioner had total_tax withheld of dollar_figure and estimated_tax payments of dollar_figure for total payments of dollar_figure the remainder of the refund due to petitioner was the result of an error he had made when he calculated his tax on qualified dividends however the date letter did not mention that error and did not otherwise explain how respondent calculated the refund due to petitioner on or about date peti- tioner received a refund of dollar_figure of that amount peti- tioner was not entitled to dollar_figure petitioner’s excess refund because that amount reflected respondent’s double counting of his estimated_tax payments in a letter dated date respondent informed petitioner that he owed dollar_figure the letter explained we changed your account to correct your total federal_income_tax withheld in addition to reducing the amount of federal_income_tax withheld by dollar_figure respondent also added a late payment penalty of dollar_figure and interest of dollar_figure apparently confused by the date letter petitioner called respondent’s office and received an expla- nation of how respondent had calculated petitioner’s tax_liability after the telephone conversation with respondent’s office he agreed that he owed dollar_figure but he disputed the penalty and interest on or about date peti- tioner submitted form_843 claim_for_refund and request for abatement respondent received petitioner’s form_843 and payment of dollar_figure on date in a letter dated date respondent granted petitioner’s request to abate the penalty but denied peti- tioner’s request to abate the interest the letter explained since the tax information shown on your original return was incorrect or incomplete this is considered a contributing factor in the issuance of the refund and therefore does not qualify for the removal of the interest charge under the tax_reform_act_of_1986 petitioner timely filed a petition with respect to respondent’s determination not to abate interest we refer to this amount as petitioner’s excess refund to avoid confusion with the term erro- neous refund used in sec_6404 as discussed below verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie united_states tax_court reports discussion rule a provides that either party may move for sum- mary judgment upon all or any part of the legal issues in controversy summary_judgment may be granted only if no genuine issue exists as to any material fact and the issues presented by the motion may be decided as a matter of law see rule b 98_tc_518 aff ’d 17_f3d_965 7th cir the par- ties have filed cross-motions for summary_judgment and we agree that there are no genuine issues of material fact and that the case may be decided as a matter of law the commissioner has the authority to abate in whole or in part an assessment of interest on a deficiency if the accrual of such interest is attributable to an error or delay by an officer_or_employee of the internal_revenue_service irs acting in an official capacity in performing a ministe- rial or managerial act or any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer’s or employee’s being erroneous or dilatory in performing a min- isterial or managerial act sec_6404 an error or delay by the commissioner can be taken into account only if it occurs after the commissioner has contacted the taxpayer in writing with respect to the deficiency or payment of tax and if no significant aspect of the error or delay is attrib- utable to the taxpayer id 112_tc_230 additionally the commissioner must abate the assessment of interest on an erroneous refund of dollar_figure or less unless the erroneous refund was caused by the taxpayer sec_6404 the periods during which interest may be abated under sec_6404 and are different but those periods may overlap sec_6404 applies to abate interest attrib- utable to an error or delay by the irs in performing a min- isterial or managerial act during the period after the irs has contacted the taxpayer in writing with respect to the defi- ciency or payment in contrast interest abatement pursuant to sec_6404 applies to the period before a demand for payment has been made however both sec_6404 and may apply to the abatement of interest for the period between when the taxpayer is first contacted in writing verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie allcorn v commissioner regarding the deficiency or payment and the date a demand for payment is made for example as contemplated in the legislative_history and by examples in the regulations the period pursuant to sec_6404 may begin when the irs commences an audit see h_r rept no pincite 1986_3_cb_1 sec_301_6404-2 exam- ples proced admin regs that period would begin before a demand for repayment has been made and either sec_6404 or could apply to abate the interest assessed during that time this court may order an abatement of interest only if we conclude that the commissioner abused his discretion in failing to do so sec_6404 in order to demonstrate an abuse_of_discretion a taxpayer must prove that the commis- sioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law rule a 113_tc_145 112_tc_19 congress did not intend for sec_6404 to be used routinely to avoid the payment of interest rather congress intended abatement of interest only where the failure to do so would be widely perceived as grossly unfair h_r rept no supra pincite c b vol pincite s rept no pincite 1986_3_cb_1 respondent contends that petitioner’s excess refund was caused by petitioner’s own mistake and that respondent is not at fault in any way in contrast petitioner contends that he is not at fault in any way and that the error is entirely respondent’s insofar as petitioner erred by reporting his esti- mated tax_payments on line instead of line of his form_1040 he contends that the form_1040 is unclear petitioner further contends that respondent should have been able to figure out that petitioner reported his estimated_tax pay- ments on line because the sum of the federal_income_tax withheld on his forms 1099-r and w-2 was dollar_figure less than that reported on line additionally petitioner con- tends that respondent ignored the note he included with his form_w-2 that explained that the additional dollar_figure had been paid with his form 1040-es respondent contends that petitioner’s note was ambiguous although neither party is willing to admit to making an error it is clear to us that both parties made errors accordingly we examine the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie united_states tax_court reports statute to decide whether on the basis of the facts and the errors committed by both parties respondent abused his discretion in denying petitioner’s request for abatement of interest as a preliminary matter we must decide whether sec_6404 or applies to the facts of the instant case respondent contends that sec_6404 applies sec_6404 provides sec_6404 abatement of interest attributable to unreason- able errors and delays by internal_revenue_service - in general -in the case of any assessment of interest on- a any deficiency attributable in whole or in part to any unreason- able error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attrib- utable to such officer_or_employee being erroneous or dilatory in per- forming a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment respondent’s motion does not state whether respondent con- siders subparagraph a or b applicable to the excess refund additionally although it is unclear from respondent’s motion we assume that respondent considers that the period during which abatement of interest may have been available to petitioner began when the irs contacted him with the date letter we further assume that respondent con- siders that letter to constitute the contact in writing with respect to a deficiency or payment that is required by sec_6404 before a taxpayer becomes eligible for abatement of interest in contrast petitioner appears to seek an abatement of interest pursuant to sec_6404 which concerns the we treat this as a concession by respondent and do not decide whether the date letter constituted a contact in writing with respect to a deficiency or payment pursuant to sec_6404 if it did not constitute such a contact in writing the interest abatement period pur- suant to sec_6404 could not have begun if at all until the next time respondent contacted petitioner in writing ie when the demand for repayment was made because petitioner promptly paid no amount of interest would be eligible for abatement pursuant to sec_6404 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie allcorn v commissioner abatement of interest with respect to an erroneous refund unlike the discretionary interest abatement provision of sec_6404 interest abatement pursuant to sec_6404 is mandatory unless one of two exceptions applies sec_6404 provides the secretary shall abate the assessment of all interest on any erroneous refund under sec_6602 until the date demand for repayment is made unless- a the taxpayer or a related_party has in any way caused such erro- neous refund or b such erroneous refund exceeds dollar_figure respondent contends that sec_6404 does not apply because according to respondent the instant case does not involve a dispute over an erroneous refund under sec_6602 but rather an assessment of overstated withholding sec_6602 provides any portion of an internal revenue tax or any interest assessable penalty additional_amount or addition_to_tax which has been erroneously refunded and which is recoverable by suit pursuant to sec_7405 shall bear interest at the underpayment rate established under sec_6621 from the date of the payment of the refund sec_7405 concerns actions for recovery_of erroneous refunds and sec_7405 provides any portion of a tax imposed by this title which has been erroneously refunded if such refund would not be considered as erroneous under sec_6514 may be recovered by civil_action brought in the name of the united_states respondent contends that peti- tioner’s excess refund is not an erroneous refund recoverable by suit under sec_6602 but instead an assessment of overstated withholding made pursuant to sec_6201 one distinction between an erroneous refund and a defi- ciency or payment with respect to taxes described in sec_6212 is the manner by which the commissioner is able to recover the amount owed from the taxpayer in the case of a deficiency or payment with respect to taxes described in sec_6212 the commissioner may seek to recover from the taxpayer by pursuing assessment and levy procedures in contrast in the case of an erroneous refund the commis- sioner may seek to recover from the taxpayer by filing a civil sec_6514 concerns refunds made after the expiration of the period of limitation for filing refund claims the recovery_of such refunds is governed by sec_7405 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie united_states tax_court reports suit pursuant to sec_7405 oftentimes an erroneous refund may also result in a tax_liability in which case the commissioner has the option to recover the amount of the taxpayer’s liability by civil suit or through the assessment and levy procedures see 383_f3d_656 7th cir 931_f2d_554 9th cir 733_f2d_435 6th cir aff ’g tcmemo_1982_735 526_f2d_1 9th cir aff ’g tcmemo_1974_243 404_f2d_314 10th cir for an amount_paid to a taxpayer by the irs to constitute an erroneous refund pursuant to sec_6602 it is not nec- essary that the commissioner have sought to recover it via a refund_suit it is sufficient that it be recoverable by suit pursuant to sec_7405 emphasis added respondent does not contest that a refund was issued to petitioner or that a refund should not have been issued in effect respondent has conceded that an erroneous refund occurred had petitioner refused to pay over the amount owed respondent would have had the authority to pursue recovery by filing a civil suit to recover petitioner’s excess refund however respondent contends that because petitioner’s excess refund was also recoverable by assessment sec_6404 does not apply respondent’s contention is at odds with a straightforward reading of the statute and with the legislative_history for some erroneous refunds both sec_6404 and may apply the legislative_history of sec_6404 shows that congress contemplated that both paragraphs and might apply it refers to overstated refunds which could only occur in instances where an erroneous refund creates a tax_liability see h_r rept no supra pincite c b vol pincite s rept no supra pincite c b vol pincite h_r conf rept no not all erroneous refunds will result in tax_liabilities if for instance a taxpayer who earned no income and therefore owed no taxes received an erroneous refund the commissioner’s only option for recovery would be a civil suit see 383_f3d_656 7th cir the commissioner may use the assessment procedures to collect an erroneous refund only if the refund gives rise to a tax_liability see id pincite cf 112_tc_103 holding that the commissioner may not use deficiency procedures to collect an erroneous refund that does not give rise to a deficiency lesinski v commissioner tcmemo_1997_234 same verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie allcorn v commissioner vol ii at ii-811 1986_3_cb_1 indeed the house report includes an example explaining that such an overstated refund might occur by overstating a claim for a refund on a tax_return h_r rept no supra pincite respondent contends that petitioner’s situation is analo- gous to that of the taxpayer in baral v commissioner tcmemo_2009_113 where we concluded that sec_6404 did not apply we disagree in baral the taxpayer incorrectly computed the taxable_portion of his social_security_benefits and therefore reported a higher income_tax_liability with respect to those benefits the commissioner noticed the tax- payer’s mistake and corrected it issuing the taxpayer a refund however the commissioner later discovered that the taxpayer had failed to report his pension income and there- fore was liable for tax on that unreported income and the commissioner subsequently issued a notice_of_deficiency the unreported income in baral was wholly unrelated to the prior adjustment we held that sec_6404 and not sec_6404 applied to govern the taxpayer’s eligibility for abatement of interest on her deficiency in baral in contrast the instant case is distinguishable from baral because petitioner’s overstated withholding is directly related to the prior adjustment indeed on line of his form_1040 petitioner reported the correct amount of total payments petitioner’s mistake was adding his estimated_tax to his withholding amount on line instead of entering it on line had respondent considered the entirety of petitioner’s return at the same time no adjustments would have been necessary instead respondent apparently considered the amount petitioner reported on line ie zero approxi- mately months before respondent considered the amount petitioner reported on line petitioner contends that respondent should have noticed the mistake he made because he included with his forms w- and 1099-r a note stating that the additional dollar_figure was submitted with his form 1040-es respondent contends that he cannot be expected to read all of the notes sent by tax- payers however respondent’s contention is at odds with the internal_revenue_manual which instructs examine all attachments to the return and all taxpayer-initiated cor- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie united_states tax_court reports respondence must be responded to within days internal_revenue_manual pt date respondent further contends that petitioner’s note is ambiguous and we agree but the note could have alerted respondent of the need to verify the payments in both line sec_62 and sec_63 on the basis of the foregoing we conclude that both sec_6404 and may apply to petitioner’s excess refund however as explained above the period for which a taxpayer may be entitled to an abatement of interest is dif- ferent under sec_6404 and pursuant to sec_6404 the period begins only after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment see krugman v commissioner t c pincite harbaugh v commissioner tcmemo_2003_316 donovan v commissioner tcmemo_2000_220 pursuant to sec_6404 the period begins with the issuance of an erroneous refund and continues until a demand for repayment is made because petitioner promptly paid upon receiving a demand for repayment and because as explained above respondent appears to have taken the posi- tion that he contacted petitioner in writing with respect to the deficiency or payment with the date letter the period during which interest abatement may be available is the same pursuant to both sec_6404 and as relevant here sec_6404 requires that the commissioner abate interest unless the taxpayer in any way caused such erroneous refund emphasis added from the wording of the statute it appears that congress intended that mandatory interest abatement apply only in a narrow range of circumstances where the erroneous refund was caused entirely by the commissioner’s own error the statute suggests that in a situation where the taxpayer contributed in even the smallest degree to the issuance of the erroneous refund mandatory interest abatement does not apply none- theless courts that have considered the application of sec_6404 to situations in which the taxpayer may have contributed in some small way to the issuance of the erro- we are not suggesting that petitioner’s note required a response rather we note that the internal_revenue_manual instructs that any attachment to a return that could be considered correspondence should receive a prompt reply that instruction and the instruction to examine all attachments are at odds with respondent’s suggestion that it is acceptable for irs employees to overlook or discard notes attached to returns verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie allcorn v commissioner neous refund appear to have taken a more flexible approach to the statute in 839_fsupp_1274 n d ohio the district_court ordered the government to abate interest on an erroneous refund pursu- ant to sec_6404 despite the court’s finding that the taxpayers’ actions helped cause the erroneous refund the court stated although the taxpayers arguably caused such erroneous refund by their improper filing of claims and by failing to draw the executed form ad to the attention of the irs agent processing the claim this court also finds that the failure of the irs to properly search its own records to ascertain the existence of any impediment to the claim such as a form 870-ad helped to cause the erroneous refund therefore the court finds that the government must abate any interest until the date when demand for repayment was officially made id similarly in lindstedt v united_states a f t r 2d ria u s tax cas cch para big_number fed cl the court of federal claims citing converse held that it was immaterial whether the taxpayer may have added confusion by failing to file a quarterly return because the government clearly made an error in its handling of the tax- payer’s return accordingly in lindstedt the court of fed- eral claims ordered the government to abate any interest assessed before its demand for repayment however the courts in lindstedt and converse did not explain how their conclusions were consistent with a statute that limits mandatory abatement to situations in which tax- payers did not cause the erroneous refund in any way upon further analysis we consider those conclusions to be consistent with sec_6404 because although the statute does not explicitly state so we conclude for the rea- sons explained below that the commissioner has the authority to abate interest with respect to erroneous refunds even when he is not required to as a preliminary matter we conclude that the commis- sioner is authorized to abate interest on erroneous refunds even when he is not required to do so because any other in contrast to 839_fsupp_1274 n d ohio and lindstedt v united_states a f t r 2d ria u s tax cas cch para big_number fed cl we concluded in pettyjohn v commissioner tcmemo_2001_227 that the tax- payer was ineligible for a refund pursuant to sec_6404 because she caused the commis- sioner to issue refunds when she repeatedly claimed overpayments of income_tax verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie united_states tax_court reports result would be inconsistent with sec_6404 for instance some erroneous refunds will also result in defi- ciencies and for those deficiencies the commissioner is authorized by sec_6404 to abate interest on a defi- ciency caused by an error or delay if no significant aspect of such error or delay can be attributed to the taxpayer that limitation authorizes abatement even if the taxpayer is somewhat at fault for the error or delay as long as the tax- payer’s fault is not a significant aspect of the error or delay consequently the sec_6404 limitation is not as restrictive as the limitation under sec_6404 which reserves mandatory abatement for those situations where the taxpayer has not in any way caused the error if a taxpayer committed some minor fault that contributed to the commis- sioner’s issuance of an erroneous refund but that was none- theless overwhelmingly the commissioner’s error and if that refund resulted in a deficiency the commissioner clearly would be authorized to abate interest pursuant to sec_6404 for the period after the commissioner con- tacted the taxpayer in writing however if sec_6404 is read to restrict abatements on erroneous refunds to only those situations where the taxpayer did not cause the erro- neous refund in any way then the taxpayer would be ineli- gible for abatement pursuant to sec_6404 because that result seems incongruous we conclude that the in any way caused limitation under sec_6404 applies only to the mandatory nature of sec_6404 and does not restrict the commissioner’s authority to abate interest with respect to erroneous refunds secondly such a reading is more consistent with the congressional intent manifest in the legislative_history of sec_6404 the house report provides the following expla- nation for the amendment to sec_6404 present law under present law the irs does not generally have the authority to abate interest charges where the additional interest has been caused by irs errors and delays this results from the irs’s long-established position that once tax_liability is established the amount of interest is merely a mathematical computation based on the rate of interest and due_date of the return consequently the interest portion of the amount owed to the government cannot be reduced unless the underlying deficiency is reduced the irs does however have the authority to abate interest resulting from verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie allcorn v commissioner a mathematical error of an irs employee who assists taxpayers in pre- paring their income_tax returns sec_6404 reasons for change in some cases the irs has admitted that its own errors or delays have caused taxpayers to incur additional interest charges this may even occur after the underlying tax_liability has been correctly adjusted by the irs or admitted by the taxpayer the committee believes that where an irs official acting in his official capacity fails to perform a ministerial_act such as issuing either a statutory_notice_of_deficiency or notice_and_demand for payment after all procedural and substantive preliminaries have been com- pleted authority should be available for the irs to abate the interest inde- pendent of the underlying tax_liability the committee is especially con- cerned about irs errors that cause taxpayers to receive much larger refunds than they are entitled to h_r rept no supra pincite c b vol pincite as the house report makes clear congress intended that sec_6404 would give the irs the authority to abate interest because congress was especially concerned about irs errors that caused taxpayers to receive much larger refunds than those to which they were entitled congress elected to make interest abatement with respect to such refunds mandatory unless the refunds were over a certain size or unless the taxpayer in any way caused the erro- neous refund however congress did not intend that the mandatory abatement provision limit the authority of the irs to abate interest indeed the basic purpose of adding sec_6404 was to give the irs discretion to abate interest in appropriate situations reading sec_6404 to limit the commissioner’s authority to abate interest would be incon- sistent with that purpose on the basis of the foregoing we conclude that sec_6404 does not limit the commissioner’s authority to abate interest accordingly although we conclude that peti- this conclusion is also consistent with the conclusion reached by the commissioner in inter- nal revenue manual pt date which states for refunds greater than dollar_figure the abatement of interest under sec_6404 is not re- quired but may be allowed on a case by case basis the irs has the discretionary authority to abate interest on erroneous refunds that exceed dollar_figure irs employees should consider the following facts and circumstances when determining whether or not to abate interest due to an erroneous refund did the taxpayer cause or contribute to the error or delay did the taxpayer fail to return the erroneous refund for a significant period of time after dis- covery of the error or after the taxpayer reasonably should have discovered the error did the taxpayer return the erroneous refund before the irs notified the taxpayer of the continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie united_states tax_court reports tioner contributed to the cause of petitioner’s excess refund when he reported his estimated_tax payment on the wrong line we conclude that respondent still had the authority to abate the interest on that erroneous refund consequently we now consider whether respondent abused his discretion in declining to abate the interest on petitioner’s excess refund pursuant to sec_6404 or when we review the commissioner’s actions under an abuse_of_discretion standard we do not substitute our judg- ment for that of the commissioner see 125_tc_301 aff ’d 469_f3d_27 1st cir rather we consider whether the commissioner has exercised his discretion arbitrarily capriciously or without sound basis in fact or law see lee v commissioner t c pincite woodral v commissioner t c pincite fault taxpayer in respondent’s date letter denying peti- tioner’s request to abate the interest on petitioner’s excess refund respondent explained that because an error on peti- tioner’s return contributed to the issuance of the refund peti- tioner did not qualify for interest abatement we cannot con- clude that it was an abuse_of_discretion for respondent to decline to abate interest because of petitioner’s mistake on his form_1040 that determination is consistent with the limitations regarding in both sec_6404 and additionally we note that petitioner should have been aware that respondent had issued an erro- neous refund when he received a much larger refund than he expected because the date letter and tax statement explained that respondent had changed the amount of esti- mated tax reported on petitioner’s return that explanation should have alerted petitioner to respondent’s error and prompted petitioner to contact respondent to inquire about the refund as petitioner did when he received respondent’s date letter telling petitioner that he owed money on the basis of the foregoing we conclude that respondent did not abuse his discretion when he denied peti- tioner’s request for abatement of interest with respect to the erroneous refund error is the taxpayer sophisticated in tax or business matters indeed the date letter included a contact number and stated if you think we made a mistake please call us at the number listed above verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie allcorn v commissioner in reaching these holdings we have considered all the par- ties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v allcorn aug jamie
